Citation Nr: 1714390	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  09-43 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1984 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a disability rating in excess of 10 percent for headaches.  A January 2006 rating decision granted service connection for headaches, initially assigning a 10 percent disability rating effective September 1, 2005.  The Veteran filed the claim for increased rating for headaches on appeal on July 31, 2009.

In July 2013, the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) in order to obtain VA and private treatment records and provide the Veteran with a VA migraine headaches examination.  In March 2016, the Board remanded the issue on appeal to the AOJ in order to obtain private treatment records.  Because the above referenced development has been completed, the Board finds that the AOJ substantially complied with the July 2013 and March 2016 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

A November 2015 VA Form 8 shows that the issue of an increased rating for the service-connected right knee disability was certified to the Board; however, the record indicates that the RO is in the process of scheduling this issue for a Board videoconference hearing as per the Veteran's request.  See April 2015 VA Form 9.  Accordingly, the issue of an increased rating for the service-connected right knee disability will be decided in a later Board decision after a Board videoconference hearing is scheduled by the RO.  


FINDING OF FACT

For the entire rating period from July 31, 2009, the service-connected headaches disability has manifested as prostrating headaches occurring on average at least once per month that are not prolonged or productive of severe economic inadaptability.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent disability rating, but no higher, for the service-connected headaches disability for the entire rating period from July 31, 2009 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.21, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  With regard to the issue of increased rating for the service-connected headaches disability, the RO issued an August 2009 preadjudicatory notice letter to the Veteran, which met the VCAA notice requirements.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, the relevant VA examination reports, and the Veteran's written statements.  

VA most recently examined the headaches disability in December 2013.  The VA examiner reviewed the claims file, interviewed the Veteran regarding past and present symptomatology, provided clinical observations, and reported on the relevant rating criteria.  For these reasons, the Board finds that the above-referenced VA examination report is adequate to decide the issue of an increased rating for the service-connected headaches disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the headaches disability did not increase during the rating period on appeal, so does not warrant staged rating, as explained below. 

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the weight of the evidence demonstrates that the headaches disability did not undergo an increase within the one year period before the claim was filed with VA in July 2009, as explained below.

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303. 

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Increased Rating for Headaches

For the entire rating period on appeal, the headaches disability has been rated by analogy under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100, which provides that a 10 percent disability rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months (a noncompensable rating is assigned with less frequent headaches).  A 
30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  38 C.F.R. § 4.124a.  A 50 percent rating is assigned for migraine headaches when a veteran has very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Veteran contends that an increased rating in excess of 10 percent is warranted for the headaches disability because he has disabling migraine headaches at least twice per month and had to call in sick from work three to four times in a period of six months given that he works four days per week.  The Veteran asserted that he is practically bedridden two to four times per month due to migraines.  See, e.g., January 2010 notice of disagreement; April 2010 VA Form 9; November 2012 Veteran statement.  

After a review of all the evidence, lay and medical, resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire rating period from July 31, 2009, the service-connected headaches disability has manifested characteristic prostrating attacks occurring on average at least once per month, so warrants a higher 30 percent disability rating under DC 8100.  38 C.F.R. § 4.124a.  

The Veteran has asserted that he is practically bedridden two to four times per month.  The Veteran has also expressed that the headaches are accompanied by nausea, sensitivity to light and sound, changes in vision, inability to focus, and unspecified sensory changes.  See, e.g., September 2009 and December 2013 VA examination reports; November 2012 private examination report; December 2012 private treatment record; February 2017 appellant's brief.  A February 2015 private treatment record shows that the Veteran reported trouble with memory and thinking as result of the headaches disability.  The September 2009 VA examination report reflects that the Veteran advanced that headaches affected activities of daily living and recreational activities because he had difficulty playing with his children or participating in any activities as a result headaches.  The December 2013 VA examination report reflects that the Veteran took 20 days off of work due to headaches in the previous year, and that he had to leave work four times during work hours during the previous year.  This equates to an average of two migraine attacks per month that were severe enough to cause the Veteran take a day off or leave work during work hours.  While subjective, the Veteran is competent to report headache symptoms.  See Pierce v. Principi, 18 Vet. App. 440 (2004) (in increased rating claim, Board erred in failing to consider/discuss veteran's letter and headache diary documenting frequency and severity of headaches).

The November 2012 private examiner and December 2013 VA examiner assessed characteristic prostrating attacks of migraine headache pain once every two months; however, based on the foregoing discussion, and in light of the functional impairment resulting from the headaches disability, and all of the Veteran's symptoms, including nausea, sensitivity to light and sound, changes in vision, inability to focus, unspecified sensory changes, and trouble with memory and thinking, the Board resolves in favor of the Veteran in finding that the headaches disability more nearly approximates characteristic prostrating attacks occurring on average at least once a month.

After a review of all the lay and medical evidence of record, the Board finds that the headaches disability has not manifested very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability so as to warrant a higher 50 percent rating under DC 8100.  38 C.F.R. § 4.124a.  

VA examined the headaches disability in September 2009.  The Veteran reported headaches that occurred three to four times per week, which was managed through medication.  The Veteran also reported mild nausea occasionally, but no vomiting or neurological symptoms.  The Veteran indicated that he was working at an Air Force base, and that the headaches affected his work because he had to call in sick or leave work when he had a migraine headache.  The Veteran reported that he took sick leave four times within the previous six months.  

The Veteran submitted a November 2012 Disability Benefits Questionnaire (DBQ) completed by Dr. D.J. (a private examiner).  The November 2012 DBQ report shows that the Veteran reported headaches that worsened with physical activity, with symptoms of nausea, sensitivity to light and sound, changes in vision, and unspecified sensory changes, which lasted less than one day.  The Veteran indicated that he missed work due to headaches, but did not specify the number of days missed.  Dr. D.J. assessed that the Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain.    

VA examined the headaches disability again in December 2013.  The Veteran reported severe migraines twice per week lasting three to four hours each, with symptoms of nausea and vomiting.  The headaches were managed through use of Topamax.  The Veteran reported that the headaches disability impacted his ability to work because he was unable to focus during the headaches attacks.  The December 2013 VA examiner assessed that the Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain.    

Based on the foregoing, the evidence, including the Veteran's own reports, shows that while the Veteran has chronic headaches, the headaches were only severe enough to be considered prostrating approximately two times per month.  The totality of the evidence weighs against a finding of very frequent completely prostrating and prolonged headaches attacks.  

The Board is cognizant that the Court has held that the term "productive of severe economic inadaptability" could have either the meaning of "producing" or "capable of producing" severe economic inadaptability.  See Pierce, 18 Vet. App. at 446.  However, in this case, the weight of the lay and medical evidence demonstrates that the headaches disability did not produce or was not capable of producing severe economic inadaptability.  The evidence of record shows that the Veteran is working full time at an Air Force base.  See September 2009 and December 2013 VA examination report; December 2013 private treatment record.  While the Veteran has stated that he missed on average two days of work per month due to the headaches disability, missing work twice per month does not produce or is capable of producing severe economic inadaptability.  Moreover, a February 2015 VA treatment record noted that the Veteran was employed on a full time basis with no indications of missing work due the headaches disability.  See also February 2017 appellant's brief. 

During the December 2013 VA examiner, the Veteran reported that he works as a radar technician at an Air Force base, that he worked in high voltage area, and that he has to focus and concentrate during work.  The Veteran reported that he had to take 20 days off work due to headache in the previous year, and that he had to leave work four times during work hours during the previous year.  The December 2013 VA examiner opined that the headaches are not productive of severe economic inadaptability because the prostrating attacks do not occur frequently, the Veteran had a prostrating attack every two to three months, and the Veteran is able to cope well with his job requirements.  The December 2013 VA examiner noted that if the headaches became more frequent in the future, the Veteran may be required to shift to an office job and not work in a high voltage area; however, the evidence does not show that the headaches became more frequent since the December 2013 VA examination.   

Based on the foregoing, and considering all the lay and medical evidence of record, the Board finds that, while the headaches cause some interference with employment in the form of missing an average of two days of work per month, the evidence of record does not demonstrate severe economic inadaptability for any period.

Based on the above, the Board finds that the headaches disability picture has not more nearly approximated the criteria for a 50 percent rating based on symptoms and degree of occupational impairment during any part of the rating period on appeal.  For these reasons, the Board finds that, for the entire rating period from July 31, 2009, the headaches disability picture more nearly approximates the criteria for a 30 percent rating due to prostrating attacks occurring at least once per month; therefore, a disability rating of 30 percent, but no higher, for headaches is warranted for the entire rating period from July 31, 2009.  See 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8100.


Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the headaches disability for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the schedular rating criteria are adequate to rate the headaches disability, and no referral for extraschedular consideration is required.  The schedular rating criteria under DC 8100 provide specific schedular ratings based on the frequency and duration of prostrating attacks, and economic inadaptability due to headaches and related attacks.  In this case, for the entire rating period from July 31, 2009, the headaches disability has manifested chronic migraines and other less severe headaches with associated nausea, sensitivity to light and sound, changes in vision, inability to focus, unspecified sensory changes, and trouble with memory and thinking, as well as characteristic prostrating attacks of migraine headache pain occurring on average at least once per month that are not prolonged or productive of severe economic inadaptability, which are specifically contemplated in the schedular rating criteria.  These symptoms and resulting degree of occupational impairment are part of or similar to the schedular rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  

Moreover, as stated above, the Board has taken into consideration all of the Veteran's symptoms, including migraines, nausea, sensitivity to light and sound, changes in vision, inability to focus, unspecified sensory changes, and trouble with memory and thinking, as well as the resulting functional impairment in assigning the higher 30 percent schedular rating.  Essentially, the Board has considered all of the symptoms and functional impairment in assigning the 30 percent rating despite the November 2012 private examiner and December 2013 VA examiner assessments that the Veteran had characteristic prostrating attacks of migraine headache pain only once every two months, which is consistent with a 10 percent disability rating under DC 8100.  38 C.F.R. § 4.124a.  Based on the foregoing, because the schedular rating criteria are adequate to rate the headaches disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is service connected for asthma, hiatal hernia, thoracolumbar spine degenerative arthritis, right and left knee patellar femoral pain syndrome, tinnitus, right middle finger laceration scar, headaches, right and left ankle strain, right lower extremity radiculopathy, eczema, allergic rhinitis, and bilateral pes planovalgus deformity, plantar fasciitis, and posterior heel spurs.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected headaches disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, and the Veteran does not allege, that he was unemployable at any point during the rating period on appeal due to the service-connected headaches disability.  While the Veteran has asserted that the headaches affected his work because he had to call in sick or leave work when he had a migraine headache, the record reflects that the Veteran has been employed on a full time basis at an Air Force base for the entire appeal period.  The schedular rating criteria are intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  As such, the Veteran is already being compensated for any difficulties at work resulting from the 


service-connected headaches disability.  For the reasons above, and in light of the fact that the Veteran is currently working, the Board finds that a TDIU has not been raised and, therefore, is not before the Board on appeal.


ORDER

For the entire rating period from July 31, 2009, a 30 percent disability rating, but no higher, for the service-connected headaches disability is granted.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


